Citation Nr: 0200833	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  00-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $754.00.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $2,981.00.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from February 1945 to July 
1946.  

In December 1999, the Atlanta, Georgia, Regional Office (RO) 
proposed to retroactively reduce the appellant's Department 
of Veterans Affairs (VA) improved death pension benefits as 
of February 1996 based upon her receipt of unreported income.  
In March 2000, the proposed action was effectuated.  The 
appellant was subsequently informed in writing of the 
overpayment of VA improved death pension benefits to her in 
the amount of $754.00.  She was also provided with written 
notice of her appellate and waiver rights.  In March 2000, 
the appellant requested a waiver of the overpayment in the 
calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $754.00 upon its finding of 
bad faith.  In June 2000, the RO retroactively terminated the 
appellant's VA improved death pension benefits as of March 1, 
1997 due to her receipt of unreported income.  The appellant 
was subsequently informed of the overpayment of VA improved 
death pension benefits in the amount of $2,981.00.  The 
appellant was notified of her appellate and waiver rights.  
In September 2000, the Committee denied waiver of recovery of 
an overpayment of VA improved death pension benefits in the 
amount of $2,981.00.  In April 2001, the Board remanded the 
appellant's claims to the RO for additional action.  

In August 2001, the Board informed the appellant and her 
accredited representative that she may not have submitted 
timely substantive appeals from the denial of her requests 
for waiver of recovery of overpayments of VA improved death 
pension benefits in the amounts of $754.00 and $2,981.00.  In 
further review of the record, the Board accepts that the 
appellant has perfected a substantive appeal from the denial 
of her waiver requests.  The appellant has been represented 
throughout this appeal by the Georgia Department of Veterans 
Service.  

A review of the record conveys that the appellant has not 
contested the amounts of the overpayments.  Therefore, the 
issues of the creation of the debts will not be addressed 
below.  


FINDING OF FACT

The appellant's failure to inform the VA of her receipt of 
private pension benefits was not the result of an intent to 
seek an unfair advantage with knowledge of the likely 
consequences.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $754.00 is not precluded by 
fraud, misrepresentation, or bad faith on the appellant's 
part.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2001); 38 
C.F.R. § 1.965(b)(2) (2001).  

2.  Waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $2,981.00 is not precluded 
by fraud, misrepresentation, or bad faith on the appellant's 
part.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2001); 38 
C.F.R. § 1.965(b)(2) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a December 1999 letter to the appellant, the RO conveyed 
that the appellant had signed a verification of income form 
dated June 1, 1999 verifying that she had received previously 
unreported income for the year 1996.  The RO proposed to 
reduce the appellant's VA improved death pension benefits as 
of February 1, 1996 based upon her receipt of unreported 
income.  In March 2000, the RO effectuated the proposed 
reduction.  The appellant was subsequently informed in 
writing of an overpayment of VA improved death pension 
benefits in the amount of $754.00.  In April 2000, the 
appellant requested waiver of the overpayment as it would 
cause her financial hardship.  

In June 2000, the RO retroactively terminated the appellant's 
VA improved death pension benefits as of March 1, 1997 due to 
her receipt of unreported income in 1997.  The appellant was 
subsequently informed of an overpayment of VA improved death 
pension benefits in the amount of $2,981.00.  

Recovery of an overpayment of VA improved death pension 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. § 1.963(a) (2001).  The equity and good 
conscience standard means arriving at a fair decision between 
the obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2001).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2001).  

Written statements from the appellant's son to United States 
Senator Max Cleland and the VA dated in August 2000 convey 
that the appellant's unreported income consisted of a small 
pension from the Church of God, the veteran's employer.  He 
clarified the appellant's failure to report her receipt of 
the pension benefits was due to her erroneous belief that 
funds received from religious entities did not have to be 
reported.  The appellant's son conveyed that the appellant 
was eighty-five years old and suffered from tuberculosis 
residuals and stroke residuals.  She was noted to have 
significant debts.  

In her October 2000 Appeal to the Board (VA Form 9), the 
appellant stated that her previous filings with the VA were 
simple errors rather than manifestations of bad faith on her 
part.  An October 2000 written statement from the appellant 
reiterates that the overpayments at issue were created "due 
to her filing incorrect claims in ignorance."  A December 
2000 written statement from the accredited representative 
advances that the appellant had been "very honest and 
sincere in her dealings with the VA and there has never been 
any attempts to defraud or mislead the U.S. Government."  

The Board has reviewed the probative evidence including the 
appellant's statements on appeal.  The appellant acknowledges 
that she received unreported income in 1996 and 1997.  She 
advances that her failure to promptly report such income was 
due to an erroneous belief that her pension benefits from a 
religious organization did not have to be declared to the VA.  
The evidence does not support a finding that the appellant 
has conducted herself with an apparent intent to seek an 
unfair advantage over the VA with knowledge of the likely 
consequences.  While such an intent could certainly be 
inferred in some cases, the appellant in this case is aged 
and in poor health.  Moreover, she has advanced an 
explanation for her actions.  Therefore, the Board concludes 
that the record does not establish an element of fraud, 
misrepresentation or bad faith towards the Government on the 
appellant's part as would preclude waiver of recovery of the 
overpayments of VA improved death pension benefits as a 
matter of law.  


ORDER

Waiver of recovery of overpayments of VA improved pension 
benefits in the amounts of $754.00 and $2,981.00 are not 
precluded by a finding of fraud, misrepresentation of bad 
faith.  



REMAND

In light of the Board's decision above, the standard of 
equity and good conscience is for application.  The standard 
was not previously addressed by the RO.  Additionally, the 
Board finds that a current financial status report from the 
appellant would be helpful in applying the standard.  

The statutes governing the adjudication of claims for VA 
benefits and the regulations implementing them have recently 
been amended.  The amended statutes direct that, upon receipt 
of a complete or substantially complete application, the VA 
shall notify the appellant of any evidence not previously 
provided to the VA that is necessary to substantiate her 
claim.  The VA shall make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (VCAA); 
enacted at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  The appellant's waiver requests have apparently not 
been considered under the amended statutes and regulations.  
Therefore, the claims must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should request that the 
appellant complete a Financial Status 
Report (VA Form 20-5655).  

2.  The Committee must then review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)) are 
fully met.  

3.  The Committee should then 
readjudicate the appellant's requests for 
waiver of recovery of overpayments of VA 
improved death pension benefits in the 
amounts of $754.00 and $2,981.00 with 
express consideration of the provisions 
of 38 C.F.R. § 1.965(a) (2001) and each 
element of the of equity and good 
conscience standard.  

If the claims are denied, the appellant and her accredited 
representative should be provided with a supplemental 
statement of the case and be given the opportunity to 
respond.  The appellant is free to submit additional evidence 
and argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to 

allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

